Filed 2/26/13 In re Eboni J. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re EBONI J., a Person Coming Under                                B242792
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. CK50710)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.J.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County.
Veronica S. McBeth, Judge. Affirmed.
         Thomas S. Szakall, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Jeanette Cauble, Deputy County Counsel, for Plaintiff and Respondent.
         No appearance for Minor.
                                                       ******
       The juvenile court sustained a Welfare and Institutions Code section 300,
subdivision (b)1 petition and declared the child Eboni J. a dependent of the court.
Appellant A.J. (Mother) appeals, arguing that substantial evidence did not support the
juvenile court‘s jurisdictional findings. We affirm. The evidence showed that Eboni
remained at substantial risk of harm due to Mother‘s unresolved mental health issues and
the unsafe condition of the home.


                 FACTUAL AND PROCEDURAL BACKGROUND
       Facts Leading to the Section 300 Petition.
       Mother had a 10-year history with the Los Angeles County Department of
Children and Family Services (Department). In 2002, the child Emmanuel S. was
declared a dependent under section 300, subdivision (b) due to Mother‘s medical neglect
and lack of supervision. In 2005, the juvenile court sustained allegations of Mother‘s
physical abuse against the child Ella S. And in 2007, the juvenile court sustained
allegations that Mother‘s absence and/or incapacity placed the child E.J. at risk.
Mother‘s parental rights were terminated as to all three children and they were all
adopted.
       When Eboni was born in June 2011, Mother tested positive for drugs and Eboni
tested negative. The Department received a referral concerning Mother‘s drug use.
Though Mother denied drug use (attributing the positive test to pain pills), she was
compliant with the Department and accepted services. In March 2012, the Department
received a referral alleging that Mother, together with Eboni‘s maternal aunt (Mercedes)
and uncle (Anthony), used methamphetamine, and that Mother‘s home was in an
unsanitary and unsafe condition because there was no gas service, no furniture, broken
windows and dog feces. The referral also indicated that Eboni was neglected, lacking
proper food, hygiene care and immunizations. Finally, the referral stated that Mother and



1       Unless otherwise indicated, all further statutory references are to the Welfare and
Institutions Code.

                                             2
Mercedes were prostitutes, different men frequented the home at all hours and Mother
permitted runaways to live in the home.
        In an interview with a Department social worker, Mother denied that she or family
members used drugs or worked as prostitutes. Though Mother admitted there was no gas
in the home and a window was broken, the social worker observed that there was hot
running water and adequate infant food, and that Eboni was well groomed and appeared
to be in good health. Mother further admitted that her three other children were in foster
care, that she had been arrested for check forgery and that she had been diagnosed as
having bipolar disorder.
        The social worker also interviewed Mercedes and Anthony. Mercedes denied
drug use and prostitution, and explained that Mother moved into the apartment after
another sister went to jail and was paying rent under the sister‘s name. The property was
in foreclosure and the owner was not making any repairs. Anthony denied using or
selling methamphetamine, but admitted to using marijuana outside Eboni‘s presence.
The social worker also interviewed 16-year-old Ashley N., a runaway who stated that
Mother was her godmother, and 17-year-old Levon M., who stated that Mother was his
cousin. Both resided with Mother and denied there was drug use or prostitution in the
home.
        A different social worker made a follow-up visit later in March 2012. Mother was
hostile and refused to provide the real name of an unidentified male visiting the home.
She continued to deny any drug use and offered to drug test the next day. She also
reported that she was not taking medication or receiving mental health services for her
bipolar disorder. She added that Eboni‘s father, Clifton J. (Father) was not involved in
Eboni‘s life. Father later denied paternity.
        The social worker viewed the apartment, observing where Mother and Eboni slept
on the floor. The carpet was dirty and the window remained broken. She saw Eboni had
infant formula and clothing. Mother further reported that Eboni had an upcoming
doctor‘s appointment for her nine-month shots. The social worker confirmed with the



                                               3
Watts Health Center that Eboni was up to date on her immunizations; the center further
reported that Eboni had a history of upper respiratory infections.
       Though the social worker provided Mother and Mercedes with identification for
drug testing, Mother never appeared for her test and Mercedes could not be found in the
system.
       On April 5, 2012, the juvenile court granted the Department‘s warrant requesting
Eboni‘s removal. Mother and Eboni were not at home when the Department served the
warrant the next day. Mercedes could not explain why she and Mother had not drug
tested. The Department located Mother and Eboni at superior court where they had gone
to attend Mother‘s sister‘s hearing. Mother became upset when officers took Eboni into
custody and had to be physically restrained; Eboni slept through the removal. At the
Department office, a social worker observed that Eboni had feces on her bottom but not
in her diaper and that the clothes in her diaper bag were dirty and smelled of smoke. The
Department assessed Eboni as being a victim of general neglect.
       Section 300 Petition, Adjudication and Disposition.
       The Department filed a section 300 petition on April 11, 2012, which alleged
under subdivision (b) that Eboni was at risk for Mother‘s failure to protect. Specifically,
paragraph b-1 alleged that Mother ―has a history of mental and emotional problems,
including a diagnosis of bipolar disorder, which renders the mother incapable of
providing regular care and supervision of the child. The mother failed and refused to take
the mother‘s psychotropic medication as prescribed. The child‘s sibling . . . received
permanent placement services due to the mother‘s mental and emotional problems. Such
mental and emotional condition on the part of the mother endangers the child‘s physical
health and safety and places the child at risk of physical harm and damage.‖
Paragraph b-2 alleged that Mother ―established a filthy and unsanitary home for the child.
The home had no gas, the carpet throughout the home was dirty and there was a missing
window in the living room. Such filthy and unsanitary home environment established for
the child by the mother endangers the child‘s physical health and safety and well being
and places the child at risk of physical harm and damage.‖

                                             4
       At the detention hearing the same day, Mother blamed her failure to drug test on
the social worker, first indicating that she did not know where to test and then adding that
the social worker failed to set up an appointment. Mother requested Eboni‘s return. The
juvenile court found a prima facie case for detaining Eboni, but ordered that she be
returned if Mother submitted a negative drug test. It also ordered the Department to
evaluate possible relative placements, set up a visitation schedule between Mother and
Eboni, and provide Mother with referrals to an infant parenting program and housing
programs.2
       Mother tested clean for drugs on April 12, 2012, and Eboni was returned to
Mother‘s custody on April 19, 2012. While in foster care, Eboni was bitten by the
family‘s dog and required several stitches on her face. The Department interviewed
Mother at her home one week later for its May 2012 jurisdiction/disposition report. With
respect to allegations concerning her history of mental problems, Mother stated that she
had been diagnosed with bipolar disorder in 1997; she was not taking medication and last
saw her psychiatrist seven months ago. Mother stated that when she got in a ―mood,‖
Eboni‘s aunts and uncles were available to watch Eboni until she ―calm[ed] down.‖ She
added that her sister is her primary source for childcare and that she, too, was mentally ill
and receiving services.
       During the interview, the social worker observed that the home‘s window
remained broken, the carpet was dirty with a cigarette butt on the floor, and there were
several hundred empty cans and bottles—including beer cans—in the patio area next to
the dining room. Mother indicated there still was no gas. While speaking with Mother,
the social worker also saw three men go into the bedroom with Mother‘s sister.
Nonetheless, the social worker opined that the conditions of the home had not
deteriorated and that with appropriate family preservation and mental health services,
Mother could provide a safe and stable environment for Eboni.



2      The juvenile court also declared Father to be Eboni‘s alleged father. He is not a
party to this appeal.

                                              5
       At a May 14, 2012 hearing, the juvenile court set the matter for a contested
adjudication hearing, but requested a report from the Department addressing a possible
dismissal pursuant to section 301 or section 360, subdivision (b).
       During May 2012, the Department conducted several unannounced visits to
Mother‘s home. On May 3, 2012, after several unreturned telephone calls to Mother, the
social worker arrived at Mother‘s home and saw an unidentified man and woman
rummaging through some bags in the living room. They were initially unresponsive but
then later informed the social worker that Mother was sleeping in the bedroom. Mother
came to the bedroom door and stated it was not a good time for a Department visit. She
added that she had not enrolled in any programs and had not made any effort to find
different housing. The home remained unsanitary with the broken window and flies
swarming around. Mother further indicated that while several of Eboni‘s stitches had
been removed, one required the help of a specialist with whom she had missed her
appointment.
       During a May 9, 2012 visit, the social worker observed that the home remained in
the same condition, with the addition of an overflowed sink and standing water on the
kitchen floor. Mother still had not taken Eboni to have her remaining stitches removed.
As of May 31, 2012, Mother still had not taken Eboni to have her stitches removed and
the home remained unkempt, but Eboni was free from any signs of abuse. On June 6,
2012, Mother informed the social worker that Eboni‘s appointment for stitch removal had
been rescheduled and that she had made a mental health appointment for herself
scheduled for September 2012. On June 8, 2012, the social worker directed Mother to
drug test. She also observed Eboni crawling on the dirty carpet in the home and saw
cigarettes and cigarette butts throughout the house, including on the dining room table
and window sills.
       The Department recommended that Eboni be declared a dependent of the court
and remain in her home with Mother, and that Mother receive family maintenance
services, participate in individual counseling, comply with mental health
recommendations and drug test weekly. It opined that dismissal with voluntary services

                                             6
would not be appropriate because Mother failed to keep Eboni‘s medical appointments,
address her own mental health and housing issues, and drug test.
       At the June 14, 2012 adjudication, the juvenile court received the Department‘s
prior reports into evidence and took judicial notice of the sustained petitions involving
Eboni‘s siblings. Mother did not offer any evidence, but argued there was insufficient
evidence to sustain the section 300 petition and sought its dismissal. The juvenile court
sustained the petition as pled.3 It stated that the child Eboni was at risk without Mother
having some support, noting that Mother was not taking psychotropic medication or
seeing a doctor, and that the condition of the home was not a safe situation for a child.
The juvenile court declared Eboni a dependent of the court under section 300,
subdivision (b) and ordered that she be placed in the home of Mother under Department
supervision. Mother received family maintenance services including her participation in
random weekly drug testing, parenting classes, individual counseling to address case
issues and mental health counseling to include a psychiatric evaluation; her receipt of
housing referrals; and directions to take her prescribed medication.
       Mother timely appealed.


                                       DISCUSSION
       Mother contends that substantial evidence did not support jurisdiction under
section 300, subdivision (b). In reviewing the sufficiency of the evidence to support the
juvenile court‘s jurisdictional findings, we determine whether there is any substantial


3       Though the minute order provides that only paragraph b-1 was sustained, the
juvenile court did not make any distinction between paragraphs b-1 and b-2 at the
hearing, stating that it ―sustained the petition.‖ Moreover, the petition was not
interlineated to reflect the dismissal of paragraph b-2. Accordingly, we find that the
reporter‘s transcript accurately reflects the juvenile court‘s adjudication. (See, e.g., In re
Merrick V. (2004) 122 Cal.App.4th 235, 249 [―Conflicts between the reporter‘s and
clerk‘s transcripts are generally presumed to be clerical in nature and are resolved in
favor of the reporter‘s transcript unless the particular circumstances dictate otherwise‖];
In re Josue G. (2003) 106 Cal.App.4th 725, 731, fn. 4 [conflicts in the record harmonized
in favor of the reporter‘s transcript].)

                                              7
evidence, contradicted or uncontradicted, to support the juvenile court‘s determination.
(In re E.B. (2010) 184 Cal.App.4th 568, 574; In re Tracy Z. (1987) 195 Cal.App.3d 107,
113.) ―[W]e draw all reasonable inferences from the evidence to support the findings and
orders of the dependency court; we review the record in the light most favorable to the
court‘s determinations; and we note that issues of fact and credibility are the province of
the trial court.‖ (In re Heather A. (1996) 52 Cal.App.4th 183, 193.)
       Jurisdictional facts must be established by a preponderance of the evidence.
(§ 335; In re Sheila B. (1993) 19 Cal.App.4th 187, 198.) Jurisdiction is appropriate under
section 300, subdivision (b), where there is substantial evidence that ―[t]he child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm or
illness, as a result of the failure or inability of his or her parent or guardian to adequately
supervise or protect the child . . . .‖ Three elements must exist for a jurisdictional finding
under section 300, subdivision (b): ―‗(1) neglectful conduct by the parent in one of the
specified forms; (2) causation; and (3) ―serious physical harm or illness‖ to the minor, or
a ―substantial risk‖ of such harm or illness.‘ [Citation.] ‗The third element ―effectively
requires a showing that at the time of the jurisdiction hearing the child is at substantial
risk of serious physical harm in the future (e.g., evidence showing a substantial risk that
past physical harm will reoccur). [Citations.]‖‘‖ (In re J.O. (2009) 178 Cal.App.4th 139,
152; see also In re S. O. (2002) 103 Cal.App.4th 453, 461 [―‗past conduct may be
probative of current conditions‘ if there is reason to believe that the conduct will
continue‖].) Because section 300, subdivision (b) is designed to protect children who are
at a risk of substantial harm, the juvenile court need not wait until a minor is seriously
abused or injured to assume jurisdiction and take the steps necessary to protect the minor.
(See § 300.2; In re Heather A., supra, 52 Cal.App.4th at pp. 194–195; In re Michael S.
(1981) 127 Cal.App.3d 348, 357–358, superseded by statute on another point as stated in
In re Kristin H. (1996) 46 Cal.App.4th 1635, 1665–1667.)




                                               8
       Here, there was substantial evidence to support jurisdiction under both
paragraphs b-1 and b-2 of the petition.4 Paragraph b-1 alleged that Mother‘s history of
mental health issues created a substantial risk of harm to Eboni. (See § 300, subd. (b)
[a child comes within the juvenile court‘s jurisdiction when the ―child has suffered, or
there is a substantial risk that the child will suffer, serious physical harm or illness, as a
result of . . . the inability of the parent or guardian to provide regular care for the child
due to the parent‘s or guardian‘s mental illness‖].) The evidence showed that Mother had
a history of mental illness as well as a history of refusing to take her psychotropic
medication, which on occasion led to bizarre behavior. Approximately four years earlier,
the juvenile court assumed jurisdiction over Eboni‘s sibling, E.J., finding that Mother‘s
mental and emotional problems, and corresponding failure to take her prescribed
medication, endangered E.J.‘s health and safety. In 2009, Mother conceded that she was
not stable enough to care for E.J. and her parental rights were terminated. Here again,
Mother conceded that she was not seeing a psychiatrist regularly and was not taking any
of her prescribed medication. She further conceded that she was unable to care for Eboni
when she got in a ―mood,‖ and relied on relatives to care for Eboni until she was able to
calm down.
       In light of this evidence, we find no merit to Mother‘s contention that the
Department offered no evidence to show that Eboni was at risk from Mother‘s mental
illness. Mother‘s past failure to take medications or otherwise undertake efforts to treat
her bipolar disorder, coupled with current failure to take prescribed medication or see a
psychiatrist despite her admission that her mental condition rendered her periodically

4       We could affirm the jurisdiction order even if substantial evidence supported only
one paragraph. ―When a dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court‘s jurisdiction, a reviewing court can
affirm the juvenile court‘s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the petition is supported by
substantial evidence. In such a case, the reviewing court need not consider whether any
or all of the other alleged statutory grounds for jurisdiction are supported by the
evidence.‖ (In re Alexis E. (2009) 171 Cal.App.4th 438, 451; accord, In re Ashley B.
(2011) 202 Cal.App.4th 968, 979.)

                                               9
incapable of providing care, supported the inference that Eboni remained at risk of
suffering substantial harm due to Mother‘s uncontrolled mental illness. (See In re
Kristin H., supra, 46 Cal.App.4th at p. 1653 [juvenile court found a mother‘s ―refusal to
take her medication thus could lead directly to further neglect of [the child‘s] care and in
a larger sense illustrated the mother‘s unwillingness to accept and acknowledge how her
mental problems contributed to her situation‖].)
       Paragraph b-2 alleged that Mother‘s ―filthy and unsanitary home environment‖
placed Eboni at risk of harm and specifically referred to the home‘s lack of gas, dirty
carpet and broken window. While ―chronic messiness by itself‖ is not a basis for
jurisdiction (In re Paul E. (1995) 39 Cal.App.4th 996, 1005), it is well established that a
child falls within the ambit of section 300, subdivision (b), if the home where he or she
resides is sufficiently filthy or unsanitary (In re Jeannette S. (1979) 94 Cal.App.3d 52,
58). Here, the condition of Mother‘s home at the time of jurisdiction was both unsanitary
and dangerous, and posed a real threat to the health and safety of Eboni in the absence of
Department intervention. The evidence showed that for three months there had been no
gas in the home, the carpet was dirty with black spots and a window remained broken and
missing. The evidence further showed that there were cigarette butts on a table and
window sill, as well as a pile of over 100 cans and bottles in the patio area, and that
Eboni was allowed to crawl around on the floor in the midst of the debris. Substantial
evidence supported the juvenile court‘s finding that Eboni was at risk of substantial harm
from the condition of her home.
       In challenging this finding, Mother attempts to isolate each piece of evidence to
argue that each condition, individually, did not create a risk of harm to Eboni. But in
reviewing the jurisdictional findings for substantial evidence, ―[w]e do not reweigh the
evidence or exercise independent judgment, but merely determine if there are sufficient
facts to support the findings of the trial court. [Citations.] ‗―[T]he [appellate] court must
review the whole record in the light most favorable to the judgment below to determine
whether it discloses substantial evidence . . . such that a reasonable trier of fact could find
[that the order is appropriate].‖‘ [Citations.]‖ (In re Matthew S. (1988) 201 Cal.App.3d

                                              10
315, 321; see also In re Dakota H. (2005) 132 Cal.App.4th 212, 228 [―We do not reweigh
the evidence‖].)
       Here, the juvenile court considered the condition of the home as a whole—
including the filth, broken window and lack of gas—to conclude it was not a safe
situation for a child but could be made so with family preservation services. In view of
the evidence supporting the juvenile court‘s findings, it is immaterial to our review that
the initial allegations concerning Mother‘s drug use and dog feces in the home were not
borne out by the Department‘s investigation.5 Likewise, Mother‘s effort to explain the
presence of bottles and cans as being collected to raise money for recycling—an
explanation not offered as evidence below—fails to demonstrate that those items did not
pose a safety risk to a crawling child. Further, while the presence of unidentified
individuals in the home may not have posed a risk to Eboni standing alone, that multiple
unknown individuals had access to Eboni sufficed as another factor demonstrating the
unsafe condition of the home. Finally, while evidence that Mother delayed in having
Eboni‘s stitches removed, by itself, may not have supported jurisdiction, it served as
another example of Mother‘s failure to follow through with her obligations. The
evidence, taken as a whole, adequately supported jurisdiction under paragraph b-2.




5       Though the juvenile court mentioned the presence of feces in the home during the
jurisdiction hearing, that condition was not alleged in the petition and therefore did not
constitute part of the juvenile court‘s findings.

                                             11
                                   DISPOSITION
     The juvenile court‘s jurisdiction and disposition order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                          _____________________, P. J.
                                                  BOREN
We concur:


____________________________, J.
     ASHMANN-GERST


____________________________, J.
     CHAVEZ




                                          12